DOMENGEAUX, Chief Judge,
dissenting.
I find the evidence sufficient to justify the guilty verdict rendered by a unanimous jury. It is clear that, in many instances resulting from the arrangements going on between defendant and Nelson Miller, the defendant’s conduct was fraudulent and was a violation of the trust which was placed in her by her paramour.
The jury obviously was satisfied that on occasion, she (1) made checks payable to herself, (2) made checks out to businesses in excess of the purchases, and (3) recited the wrong payees and the wrong amounts paid with the checks, — and ultimately diverted the excess funds to herself.
I am not inclined to second guess this unanimous jury. Unfortunately, Jackson v. Virginia, which has been adopted in Louisiana, (erroneously, as I have respectfully suggested in other cases many times over the years) facilitates overview to allow substitution for the trial court’s conclusions on facts and credibility.
Being in disagreement with the majority conclusions concerning defendant’s first assignment of error, I have further reviewed the record in connection with the three remaining assignments of error and am of the opinion that they also lack merit.
Accordingly, I respectfully dissent from this reversal, and would affirm the conviction.